[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                               NOVEMBER 30, 2006
                               No. 06-11844                     THOMAS K. KAHN
                           Non-Argument Calendar                    CLERK
                         ________________________

                            BIA No. A96-104-172

OLGA SILENA HERNANDEZ-GOMEZ,


                                                                 Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                             (November 30, 2006)

Before TJOFLAT, BIRCH and CARNES, Circuit Judges.

PER CURIAM:

     Petitioner Olga Silena Hernandez-Gomez is a native and citizen of
Columbia, S.A., who entered the United States illegally in May 1997. In

December 2002, she received a Notice to Appear charging her with removability.

In January 2003, she filed an application for asylum, withholding of removal, and

protection under the U.N. Convention against Torture.

          At a hearing before an Immigration Judge (“IJ”) on May 6, 2003, Petitioner

conceded removability. Following a hearing on the merits of her application on

June 9, 2003, the IJ denied her application and ordered her removal to Columbia.

The IJ found her testimony not credible and that her application was frivolous. He

noted that there was no nexus between her claims and her avowed political opinion

(her ground for asylum) because the guerillas were harassing her and her family for

refusing to provide them material support, not because of her (or her family’s)

political opinions. In short, the IJ held that Petitioner failed to satisfy the burden of

proof for asylum and the higher standards for withholding of removal and CAT

relief.

          Petitioner appealed the IJ’s decision to the Board of Immigration appeals.

There, she contended that the IJ should have found that she proved that she had

suffered past persecution due to her political opinions and that she had a well-

founded fear of future persecution if returned to Columbia. The BIA affirmed the




                                             2
IJ’s decision on December 22, 2005,1 ordering her removal, and, on February 23,

2006, denied her motion for reconsideration. Petitioner now seeks review in this

court.

         Petitioner claims that the BIA erred in not finding that she demonstrated past

persecution and a well-founded fear of future persecution. Therefore, she seeks

review of both the BIA’s December 22, 2005 removal order and the BIA’s

February 23, 2006 denial of her motion to reconsider.

         We review “questions of subject matter jurisdiction de novo.” Brooks v.

Aschcroft, 283 F.3d 1268, 1272 (11th Cir. 2002). While we generally have

jurisdiction to review final orders of removal, the petition for review must be filed

within 30 days of the date of the final order of removal. Immigration and

Naturalization Act (“INA”) § 242(a)(1), (b)(1), 8 U.S.C. § 1252(a)(1) and (b)(1).

A motion to reconsider filed with the BIA does not suspend the finality of the

underlying BIA order and does not toll the review period. Stone v. INS, 514, U.S.

386, 405-06, 115 S.Ct. 1537, 1549, 131 L.Ed.2d 465 (1995) (construing the former

90-day period for filing a petition for review under INA § 106(a)(1), 8 U.S.C.

§ 1105(a)).

         As noted above, the final order of removal in this case was issued on



         1
        At the same time, the BIA vacated the IJ’s finding that Petitioner’s application for
asylum was frivolous.
                                              3
December 22, 2005. See 8 C.F.R. § 1241.1(a) (providing that “[a]n order of

removal made by the immigration judge at the conclusion of proceedings under

section 241 of the Act shall become final . . . [u]pon dismissal of an appeal by the

Board of Immigration Appeals”). Although Petitioner filed a timely motion to

reconsider the BIA’s dismissal of her appeal, the filing did not toll the limitations

period for filing a petition for review in this court. Therefore, because Petitioner

did not file her petition for review until March 23, 2006, more than 30 days after

the BIA’s December 22, 2005 removal order, we lack jurisdiction to review that

order. We therefore dismiss the petition for review to the extent that it seeks

review of the BIA’s removal order.

      Petitioner waived her challenge to the BIA’s denial of her motion for

reconsideration because, in her brief to us, she only makes bare assertions and does

not put forth an argument about why the BIA’s denial of her motion to reconsider

was incorrect. We therefore deny the part of the petition addressing this claim.

      DISMISSED IN PART, DENIED IN PART.




                                           4